Citation Nr: 0919156	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  03-27 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from June 1962 to June 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

In March 2004, the Board remanded this matter to afford the 
appellant the opportunity to testify at a Board hearing at 
the RO, as he had requested.  In July 2004, a hearing was 
held before a Veterans Law Judge sitting at the RO.  A 
transcript of that hearing is of record.  

In October 2004, the Board remanded the matter for additional 
evidentiary development.  

In a December 2007 VA letter, the appellant was advised that 
he was entitled to an additional hearing, as the Veterans Law 
Judge who had conducted the July 2004 hearing was no longer 
employed by the Board.  See 38 C.F.R. § 20.717.  In January 
2008, the appellant responded that he would like to appear at 
a Board videoconference hearing.  In February 2008, the Board 
remanded the matter to the RO for purposes of scheduling the 
hearing.  In May 2008, however, the appellant withdrew his 
hearing request and asked that the Board consider his appeal 
based on the evidence of record.  

In a July 2008 decision, the Board denied service connection 
for left ear hearing loss, granted service connection for 
bilateral tinnitus, and remanded the issue of service 
connection for a psychiatric disorder to the RO for 
additional evidentiary development.  A review of the record 
shows that the RO has complied with all remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998).




FINDING OF FACT

The most probative evidence indicates that it is at least as 
likely as not that the appellant's current psychiatric 
disorder, chronic paranoid schizophrenia, had its inception 
during his active service.  


CONCLUSION OF LAW

Affording the appellant the benefit of the doubt, chronic 
paranoid schizophrenia was incurred in active service.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2008).  VA also has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  
In light of the favorable decision below, the Board finds 
that any deficiency in VA's VCAA notice or development 
actions is harmless error.


Background

The appellant's service treatment records are negative for 
complaints or findings of a psychiatric disorder.  At his 
April 1965 military separation medical examination, 
neurologic and psychiatric evaluations were normal.  On a 
report of medical history, the appellant denied a history of 
frequent trouble sleeping, depression or excessive worry, or 
nervous trouble of any sort.  He also denied trouble with his 
ears, although an audiometric examination showed right ear 
hearing loss at 4,000 Hertz.  

The appellant's DD Form 214 shows that his military 
occupational specialty was machine account specialist, the 
civilian equivalent of which is sorting machine operator.  

In April 2001, the appellant submitted an original 
application for VA compensation benefits, seeking service 
connection for several disabilities, including hearing loss, 
tinnitus, and "sleep and nerve problems."  He indicated 
that during his period of active duty, he had worked in a 
copy shop in a metal building with concrete floors.  He 
indicated that the environment was very noisy as a result of 
the accounting machines, sorters, and copiers, and that he 
had worn no hearing protection.  As a result, he indicated 
that he had hearing problems and ringing in his ears.  He 
also complained of sleep problems and nerve problems as a 
result of his tinnitus.  

In connection with the appellant's claims, the RO obtained VA 
and private clinical records, dated from 2001 to 2004.  

VA clinical records show that during a new patient evaluation 
in February 2001, the appellant's complaints included 
tinnitus for years.  No psychiatric complaints were noted.  

Private clinical records show that in November 2001, the 
appellant reportedly suffered a severe psychotic break, 
experiencing hallucinations and paranoid delusions.  
According to referral sources, the appellant went to the 
police station, stating that he was going to die because 
somebody had taken his heart out.  He was also worried about 
multiple disasters and stated he needed to warn people.  On 
admission, the appellant denied prior psychiatric treatment 
or mental symptoms.  His treating physicians indicated that 
"[w]e tried to understand why the patient decompensated with 
his psychosis.  We were unsure but felt it may have been a 
combination of three days of sleep deprivation, in addition 
to a tendency to be somewhat reclusive as a baseline."  The 
diagnosis on discharge was psychotic disorder, not otherwise 
specified.  
Subsequent clinical records show that the appellant was 
examined in January 2002 on an outpatient basis.  It was 
noted that the appellant had a master's degree in engineering 
and held patents for inventions.  He had been divorced for 
thirteen years, after a seventeen year marriage.  He lived 
alone.  His employment history was noted to include many 
years at a toy company, although he had taken an early 
retirement.  In recent years, he had spent long hours 
inventing his own toys, including a toy robot.  Prior to his 
psychotic episode, he had had gone without sleep due to 
working on his invention.  It was also noted that his 
psychotic episode had included paranoid thoughts and 
delusions in connection with the terrorist attacks of 
September 11th.  The appellant thereafter received treatment 
on an outpatient basis for a psychotic disorder, not 
otherwise specified.  

VA clinical records show that in February 2002, the appellant 
was seen for a hearing evaluation.  He reported hearing 
problems since the mid-1960's.  He indicated that it was his 
opinion that his hearing problems were related to working in 
a loud environment during service with no hearing protection.  

Subsequent private medical records show that, in January 
2004, the appellant was again hospitalized after he drove to 
a police station and reported that the government was trying 
to kill him.  On admission, the appellant was delusional, 
grandiose, and psychotic.  It was noted that the onset of his 
illness had been in November 2001, when he was previously 
hospitalized.  The diagnosis was delusional disorder, 
grandiose, persecutory.  He was again hospitalized in 
September 2004 with similar symptoms.  

Records from the Social Security Administration show that the 
appellant had once worked as a supervisor for a toy company, 
prior to being laid off.  He then attempted to work as a 
computer programmer for another company but did not have the 
background for it.  He indicated that he thereafter did not 
go back to work due to "fatigue and stress," apparently 
including a period of hospitalization in 1990 or 1991.  
Between 1991 and 2001, the appellant reported that he had 
worked on his own as an "independent inventor", working on 
designs for robotic toys and robotic joints.  

In July 2004, the appellant testified at a Board hearing at 
the RO.  He indicated that he had been a machine operator 
during service, working in a machine room with tin walls and 
a concrete floor.  He stated that 30 to 40 machines were 
going all the time and there was no ear protection offered.  
The appellant testified that he developed hearing loss and 
tinnitus in the mid-1960's and that it had worsened over 
time.  The appellant also testified that, over the past few 
years, he had developed sleeping problems and psychological 
problems due to the continuous ringing in his ears.  He 
indicated that his lack of sleep had caused him to have a 
psychotic break.  

In August 2006, the appellant underwent VA medical 
examination in connection with his claims of service 
connection for hearing loss and tinnitus.  Speech audiometry 
testing was begun, but the appellant left the clinic before 
finishing the test without comment to anyone and against 
medical advice.  

In July 2007, the appellant underwent VA psychiatric 
examination.  In reviewing the record, the examiner noted 
that, in the past six years, the appellant had suffered from 
approximately four episodes of a delusional or psychotic 
disorder requiring hospitalization.  In between these 
episodes, it appeared as if the appellant reconstituted to a 
level of experiencing, at most, mild residual psychotic 
symptoms.  During the interview, the appellant indicated that 
he usually slept four to five hours nightly, although there 
were occasions in which he did not sleep at all for a few 
days.  He indicated that it was his belief that his tinnitus 
caused sleep problems, which had, in turn, resulted in 
extreme confusion and psychotic episodes.  The diagnoses 
included history of psychotic disorder, not otherwise 
specified.  The examiner noted that the appellant was not 
presently displaying any psychotic symptoms and appeared to 
have returned to his post-psychotic break baseline level of 
symptomatology and functioning.  The examiner indicated that 
while it was possible that the appellant's sleep problems, or 
a portion thereof, were due to his tinnitus, he could not 
provide such an opinion without resorting to speculation.  

In a September 2007 rating decision, the RO granted service 
connection for right ear hearing loss.  In a July 2008 
decision, the Board granted service connection for bilateral 
tinnitus.  The appellant is in receipt of zero and 10 percent 
ratings for these disabilities, respectively.
In March 2009, the appellant again underwent VA psychiatric 
examination.  The appellant reported that he had no family 
history of mental illness.  Growing up, he described himself 
as an underachiever and nervous.  He indicated that he had 
few friends.  The appellant reported that he joined the 
military and served honorably.  He indicated that he did not 
receive any mental health treatment during service.  However, 
shortly after his induction, he noted that his upper front 
teeth were pulled and he was given a partial plate denture.  
(The Board observes that service dental treatment records 
confirm the appellant's recollection, showing extraction of 
seven teeth in June 1962).  After his separation from 
service, the appellant reported that he earned a Bachelor's 
degree and a Master's degree.  He was married once at the age 
of 24, divorced seven years later.  He indicated that he now 
lived alone and had few friends.  He described himself as 
"pretty much a loner."  The appellant indicated that he had 
daily problems with his teeth and partial plate, as well as 
bilateral tinnitus.  The examiner noted that the appellant 
attributed these problems to service but did not attribute 
his paranoia to military service.  Rather, the examiner noted 
that the focus of the appellant's paranoia was often that he 
had become disabled at a young age by tinnitus.  

After examining the appellant and reviewing the claims 
folder, the examiner diagnosed paranoid schizophrenia, 
chronic.  The examiner noted that other examiners had 
diagnosed the appellant as having a psychotic disorder, not 
otherwise specified.  He indicated that, unfortunately, the 
nature of paranoid disorders was such that the patients 
rarely tolerated an in-depth interview.  He noted that that 
day's interview appeared to be an exception, perhaps due to 
the fact that there was a female psychiatric resident in the 
room during the interview which allowed the appellant some 
diffusion of his paranoia.  The examiner noted that, toward 
the end of the two hour interview, however, the appellant 
left abruptly, saying "you can't help me."  

Based on the examination and a review of the record, the 
examiner indicated that it was his conclusion that the 
appellant's psychotic symptoms had begun during service, as 
evidenced by his bizarre thoughts and preoccupation with his 
hearing and his teeth.  The examiner noted that the 
appellant's tinnitus and now overt paranoia were typical of 
schizophrenia, which more often than not had its onset in the 
late teens or early 20's, often associated with a significant 
stressor, such as basic training.  He noted that people with 
paranoid schizophrenia are often intellectually bright and 
can function well for decades in relatively calm environments 
that are well structured.  Thus, the examiner explained that 
it is not surprising that the appellant completed an advanced 
degree and was able to maintain employment following service.  
He noted that schizophrenia symptoms typically advanced with 
age and stress levels and depended considerably on treatment 
acceptance and social support.  He noted that the appellant's 
experience was typical, with onset at least as likely as not 
while in the military.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, including a 
psychosis, may be also be established on a presumptive basis 
by showing that such a disease manifested itself to a degree 
of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).  

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


Analysis

Because the appellant's service treatment records are 
negative for complaints or findings of a psychiatric disorder 
and because the record on appeal indicates that a psychiatric 
disorder was not diagnosed for many years after service 
separation, such evidence does not provide a basis upon which 
to conclude that the appellant's current psychiatric disorder 
was present during active service or manifest to a 
compensable degree within the first post-service year.  38 
C.F.R. § 3.303, 3.307, 3.309.  As noted above, however, 
service connection may be granted for disease diagnosed after 
service discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in active service.  38 C.F.R. § 3.303(d).

In this case, in March 2009, a VA psychiatrist indicated that 
it was his opinion that the appellant's current psychiatric 
disorder-chronic paranoid schizophrenia-as likely has not had 
its inception during active service.  In determining the 
probative weight to be assigned to a medical opinion, the 
Board must consider factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993); 
Black v. Brown, 10 Vet. App. 279, 284 (1997); see also 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) 
(discussing factors for determining probative value of 
medical opinions).  

Considering these factors, the Board finds that the March 
2009 VA medical opinion is persuasive and assigns it great 
probative weight.  In that regard, the Board notes that the 
medical opinion was offered by a board certified 
psychiatrist, who is clearly competent to render a medical 
opinion as to the date of onset of the appellant's 
schizophrenia.  Additionally, the examiner had the benefit of 
a review of the appellant's claims folder as well as a two-
hour interview of the appellant.  Moreover, the examiner 
provided a detailed rationale for his opinion, including 
citations to the pertinent facts in the appellant's medical 
history as well as an explanation as to the nature of 
schizophrenia.  There is no medical evidence of record of 
similar probative weight which contradicts this medical 
opinion.  

As indicated previously, under the benefit-of-the-doubt rule, 
for the appellant to prevail, there need not be a 
preponderance of the evidence in his favor, but only an 
approximate balance of the positive and negative evidence.  
In other words, the preponderance of the evidence must be 
against the claim for the benefit to be denied.  Gilbert, 1 
Vet. App. at 54.  Given the evidence set forth above, such a 
conclusion cannot be made.  Thus, the Board finds that the 
evidence of record is in equipoise and therefore sufficient 
to award service connection for chronic paranoid 
schizophrenia.


ORDER

Entitlement to service connection for chronic paranoid 
schizophrenia is granted.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


